

EXHIBIT 10.2


                                










UPWORK INC.


PERFORMANCE BONUS PLAN














--------------------------------------------------------------------------------




UPWORK INC.


PERFORMANCE BONUS PLAN


(adopted February 5, 2019)


Preamble
This document sets forth the terms of the Upwork Inc. Performance Bonus Plan
(the “Plan”). The purpose of the Plan is to advance the interests of the Company
and its subsidiaries by motivating selected employees to contribute to the
growth and profitability of the Company by keying a portion of their
compensation to the Company’s performance and for their individual contributions
to the success of the Company. The Plan is effective as of January 1, 2019, and
is effective for fiscal year 2019 and for each fiscal year thereafter (each, an
“Eligibility Period”), unless otherwise amended or terminated in accordance with
the Plan. Any other bonus plans applicable to Participants (as defined below)
previously approved by the Company are hereby terminated effective as of the
first date of the initial Eligibility Period, and the Plan supersedes all such
prior plans and any written or verbal representations regarding the subject
matter of the Plan effective as of such date.
ARTICLE 1
Definitions
For the purposes of the Plan, unless otherwise clearly apparent from the
context, the following capitalized phrases or terms shall have the following
indicated meanings:
1.1.
“Base Salary” means with respect to each Participant eligible for a Bonus, the
amount of base salary or base fees actually earned and paid to Participant
during the applicable Eligibility Period, excluding (i) bonuses, commissions,
overtime premium, or the value of any equity securities, or any employee
benefits or other compensation paid to Participant (e.g., 401(k) plan employer
match), and (ii) any compensation paid to Participant in respect of any inactive
employment by the Company (e.g., a leave of absence from the Company).

1.2.
“Affiliate” means any corporation or other entity (including, but not limited
to, partnerships and joint ventures) that directly, or indirectly through one or
more intermediaries, controls or is controlled by, or is under common control
with, the Company (where, for purposes of this definition, the term “control”
(including the terms controlled by and under common control with) means the
possession, direct or indirect, of the power to direct or cause the direction of
the management and policies of such corporation or other entity, whether through
the ownership of voting securities, by contract, or otherwise).

1.3.
“Award” has the meaning set forth in the Equity Incentive Plan.

1.4.
“Award Agreement” has the meaning set forth in the Equity Incentive Plan.

1.5.
“Board of Directors” means the Board of Directors of the Company.

1.6.
“Bonus” means any bonus payment made to a Participant pursuant to the Plan.





--------------------------------------------------------------------------------






1.7.
“Bonus Pool” means the aggregate amount allocable for Bonuses under the Plan for
a given Eligibility Period.

  
1.8.
“Code” means the Internal Revenue Code of 1986, as amended. Reference to a
specific section of the Code or regulation thereunder will include such section
or regulation, any regulation promulgated thereunder, and any comparable
provision of any future legislation or regulation amending, supplementing or
superseding such section or regulation.

1.9.
“Committee” means the Board of Directors or Compensation Committee of the Board
of Directors.

1.10.
“Company” means Upwork Inc., a Delaware corporation.

1.11.
“Equity Incentive Plan” means the Company’s 2018 Equity Incentive Plan, as
amended or amended and restated from time to time.

1.12.
“Participant” means a full-time or part-time regular employee of the Company who
(i) has been designated by the Company in writing as one who will participate in
the Plan and (ii) is not covered by any other bonus, commission, sales
compensation or other incentive plan (unless otherwise determined by the
Committee or such other bonus, commission, sales compensation or other incentive
plan expressly permits concurrent participation in the Plan) (each, an “Eligible
Employee”). The Plan excludes persons who are not expressly classified by the
Company as “regular,” including but not limited to, interns, temporary employees
or leased employees. Notwithstanding the foregoing, “Eligible Employee” may also
include an individual, continuously providing services to the Company through
the Company’s wholly owned subsidiary, Elance Limited (Elance NUF branch).

1.13.
“Performance Criteria” are performance goals applicable to a Bonus, including
Company performance goals and individual performance goals, which may be
selected from the Performance Factors (as defined in the Equity Incentive Plan)
or otherwise as determined by the Committee.

ARTICLE 2
Payments
2.1.
Eligibility for Payment. A person shall be eligible to receive a Bonus pursuant
to the Plan only if (i) subject to Section 5.1, he or she continues to be
designated by the Company in writing as one who will participate in the Plan at
the time of payment of such Bonus as specified in Section 2.5 and (ii) he or she
is an Eligible Employee at the time of payment of such Bonus as specified in
Section 2.5.

2.2.
Bonus Pool. Each Eligibility Period, the Committee, in its sole discretion, will
establish a Bonus Pool, which may be established before, during or after the
applicable Eligibility Period. Bonuses will be allocated from the Bonus Pool.





--------------------------------------------------------------------------------




2.3.
Discretion to Determine Performance Criteria. The Committee will, in its sole
discretion, determine the Performance Criteria applicable to any Bonus. The
Performance Criteria may be on the basis of any such factors the Committee
determines relevant, and may be on an individual, divisional, business unit or
Company-wide basis. Performance Criteria may be measured over the period of time
determined by the Committee in its sole discretion. An Eligibility Period may be
divided into one or more shorter periods if, for example, but not by way of
limitation, the Committee desires to measure some Performance Criteria over
twelve (12) months and other Performance Criteria over fewer months. The
Performance Criteria may differ from Participant to Participant and from Bonus
to Bonus. Failure to meet the Performance Criteria will result in a failure to
earn the Bonus, except as otherwise determined by the Committee. As determined
by the Committee, the Performance Criteria may be based on GAAP or non-GAAP
results and any actual results may be adjusted by the Committee for one-time
items, unbudgeted or unexpected items, acquisition-related activities or changes
in applicable accounting rules when determining whether the Performance Criteria
have been met, and any such adjustments shall not be deemed adverse to any
Participant. It is within the sole discretion of the Committee to make or not
make any such equitable adjustments.

2.4.
Bonus Payments. Each Bonus will be paid in cash and/or in the form of an Award,
as determined by the Committee, in a single lump sum or a fully vested Award, as
applicable, unless otherwise determined by the Committee. The Bonus target is
the percentage of Base Salary to be paid out at 100% achievement of the
applicable Performance Criteria. Bonuses may be weighted based on individual
performance and Company performance. Bonuses can provide for payout above target
for performance in excess of the applicable Performance Criteria or below target
for performance below the applicable Performance Criteria. To the extent a Bonus
is made in the form of an Award, such Bonus shall, in addition to the terms and
conditions set forth in the Plan, be subject to the terms and conditions of the
Award Agreement covering such Award.

2.5.
Time of Payment. Any Bonus payment (including, in the case of an Award,
settlement of such Award, if applicable) shall be made during an open trading
window in the first quarter of the fiscal year following the fiscal year in
which the applicable bonus is earned (but no later than March 15 of the year
following the year in which the applicable Bonus is earned).

2.6.
Taxes. All payments made under the Plan shall be subject to applicable income,
FICA, and other employment taxes and tax withholding requirements.

2.7.
Restriction on Payments. Notwithstanding anything to the contrary set forth
herein, no Bonus shall be made to any Participant if such payments would result
in the Company’s breach of or default under any terms of that certain Loan and
Security Agreement dated September 19, 2017, as amended, by and between the
Company, Silicon Valley Bank and certain other parties named therein, or of any
other loan agreement, credit agreement, promissory note, bond or debenture to
which the Company or a subsidiary thereof is a party.





--------------------------------------------------------------------------------




ARTICLE 3
Amendment, Suspension, Termination
3.1
Amendment, Suspension, or Termination. The Committee, in its sole discretion,
may amend or terminate the Plan, or any part thereof, at any time and for any
reason. The amendment, suspension or termination of the Plan will not, without
the consent of the Participant, alter or impair any rights or obligations under
any Bonus theretofore earned by such Participant; provided that notwithstanding
the foregoing, any adjustment by the Committee for one-time items, unbudgeted or
unexpected items, acquisition-related activities, any significant impacts due to
the adoption of the new accounting guidance, or changes in applicable accounting
rules when determining whether the Performance Criteria have been met will not
be deemed to be an alteration or impairment of the rights or obligations under
any Bonus theretofore earned by any Participant. No Bonus may be granted during
any period of suspension or after termination of the Plan.

ARTICLE 4
Administration
4.1.
Committee Duties. The Plan shall be administered by the Committee. No provision
of the Plan shall be construed as imposing on the Committee any fiduciary duty
under any law.

4.2.
Committee Authority. The Committee shall enforce the Plan in accordance with its
terms, shall be charged with the general administration of the Plan, and shall
have all powers necessary to accomplish its purposes, including, but not by way
of limitation, the following:

a)
To construe and interpret the terms and provisions of the Plan;

b)
To determine which Eligible Employees will be granted Bonuses;

c)
To adopt such procedures and subplans as are necessary or appropriate to permit
participation in the Plan by Participants who are foreign nationals or perform
services outside of the United States;

d)
To compute and certify to the Performance Criteria applicable to any Bonus;

e)
To compute each Participant’s Bonus; and

f)
To maintain all records that may be necessary for the administration of the
Plan.

4.3.
Binding Effect of Decisions. The decision or action of the Committee with
respect to any question arising out of or in connection with the administration,
interpretation, computation and application of the Plan and the rules and
regulations promulgated hereunder shall be final and conclusive and binding upon
all persons having any interest in the Plan and shall be given the maximum
deference permitted by law.

4.4.
Delegation by Committee. The Committee, in its sole discretion and on such terms
and conditions as it may provide, but subject to the terms and conditions of the
Plan, may delegate all or part of its authority and powers under the Plan to one
or more directors and/or officers of the Company (the “Delegate
Administrators”). Any action that requires the approval of the Delegate
Administrators must be approved unanimously, and any action that requires the
approval of the Delegate Administrators may instead also be approved by the
Committee.





--------------------------------------------------------------------------------




4.5.
Section 162(m). For covered employees within the meaning of Code Section 162(m),
the Committee may choose to take applicable actions in conformance with the
requirements of Code Section 162(m).



ARTICLE 5
Miscellaneous
5.1.
Transfers. Participants who transfer to or from a position not covered by the
Plan and instead covered by another bonus, commission, sales compensation or
other incentive plan may be considered for a Bonus calculated based on a pro
rata basis (as determined based on the number of full months worked in the
applicable position(s) covered by the Plan during the applicable Eligibility
Period and the applicable Bonus Salary earned during such prorated period). The
Committee will coordinate and administer the Plan with the other bonus, sales,
or incentive plan and its determinations shall be final and binding.

5.2.
Status of Plan. The Plan is intended to be a plan that is an unfunded bonus
arrangement for Participants and is intended to be a “bonus program” as defined
under U.S. Department of Labor regulation 2510.3-2(c). The Plan shall be
construed and administered in accordance with such intent.

5.3.
Unsecured General Creditor. The Company’s obligation under the Plan shall be
merely that of an unfunded and unsecured promise of the Company to pay money in
the future, and the rights of the Participants shall be no greater than those of
unsecured general creditors. Participants and their heirs, successors, and
assigns shall have no legal or equitable rights, claims, or interest in any
specific property or assets of the Company. No assets of the Company shall be
held under any trust or held in any way as collateral security for the
fulfilling of the obligations of the Company under the Plan. Any and all of the
Company’s assets shall be, and remain, the general unpledged, unrestricted
assets of the Company.

5.4.
Participant’s Liability. The Company’s liability for the payment of benefits
shall be defined only by the Plan. The Company shall have no obligation to a
Participant under the Plan except as expressly provided in the Plan.

5.5.
Nonassignability. A Participant shall have no right to commute, sell, assign,
transfer, pledge, anticipate, mortgage or otherwise encumber, transfer,
hypothecate, alienate or convey in advance of actual receipt, the amounts, if
any, payable hereunder, or any part thereof, which are, and all rights to which
are expressly declared to be, unassignable and non-transferable. No part of the
amounts payable shall, prior to actual payment, be subject to seizure,
attachment, garnishment (except to the extent the Company may be required to
garnish amounts from payments due under the Plan pursuant to applicable law) or
sequestration for the payment of any debts, judgments, alimony or separate
maintenance owed by a Participant or any other person, be transferable by
operation of law in the event of a Participant’s or any other person’s
bankruptcy or insolvency or be transferable to a spouse as a result of a
property settlement or otherwise.





--------------------------------------------------------------------------------




5.6.
Not a Contract of Employment. The terms and conditions of the Plan shall not be
deemed to constitute a contract of employment or continued engagement between
the Company or any of its Affiliates and the Participant. Nothing in the Plan
shall be deemed to give a Participant the right to be retained in the service of
the Company or any of its Affiliates or to interfere with the right of the
Company or any of its Affiliates to discipline or discharge the Participant at
any time for any or no reason, with or without notice (subject to applicable
law). The Participant’s employment (if applicable) with the Company or any of
its Affiliates remains at will (subject to applicable law).

5.7.
Section 409A. To the extent any payment under the Plan may be classified as a
“short-term deferral” within the meaning of Section 409A, such payment shall be
deemed a short-term deferral, even if it may also qualify for another exemption
from Section 409A.  To the extent that any provision of the Plan is ambiguous as
to its exemption from or compliance with Section 409A, the provision will be
read in such a manner that the applicable payments hereunder are exempt from
Section 409A to the maximum permissible extent, and for any payments where such
construction is not tenable, that those payments comply with Section 409A to the
maximum permissible extent. Each Participant acknowledges and agrees that the
Company and its Affiliates make no representations with respect to the
application of Code Section 409A to any Bonus and other tax consequences to any
payments under the Plan and, by the acceptance of any Bonus, the Participant
agrees to accept the potential application of Code Section 409A and the other
tax consequences of any payments made pursuant to the Plan.

5.8.
Clawback or Recoupment. All Bonuses paid pursuant to the Plan shall be subject
to clawback or recoupment pursuant to any compensation clawback or recoupment
policy adopted by the Board of Directors or required by law during the term of a
Participant’s employment or other service with the Company that is applicable to
such participant, and in addition to any other remedies available under such
policy and applicable law, may require forfeiture of earned Bonuses and the
recoupment of any Bonuses paid pursuant to the Plan.

5.9.
Terms. Whenever any words are used herein in the masculine, they shall be
construed as though they were in the feminine in all cases where they would so
apply; and whenever any words are used herein in the singular or in the plural,
they shall be construed as though they were used in the plural or the singular,
as the case may be, in all cases where they would so apply.

5.10.
Captions. The captions of the articles, sections and paragraphs of the Plan are
for convenience only and shall not control or affect the meaning or construction
of any of its provisions.

5.11.
Governing Law. The provisions of the Plan shall be construed and interpreted
according to the laws of the State of California without regard to its conflicts
of laws principles.

5.12.
Successors. The provisions of the Plan shall bind and inure to the benefit of
the Company, all Participants, and their successors in interest.





--------------------------------------------------------------------------------




5.13.
Validity. In case any provision of the Plan shall be illegal or invalid for any
reason, said illegality or invalidity shall not affect the remaining parts
hereof, but the Plan shall be construed and enforced as if such illegal or
invalid provision had never been inserted herein.

5.14.
Beneficiary Designations. If permitted by the Committee, a Participant under the
Plan may name a beneficiary or beneficiaries to whom any earned but unpaid award
will be paid in the event of the Participant’s death. Each such designation will
revoke all prior designations by the Participant and will be effective only if
given in a form and manner acceptable to the Committee. In the absence of any
such designation, any vested benefits remaining unpaid at the Participant’s
death will be paid to the Participant’s estate.



